Case: 21-30632     Document: 00516346527          Page: 1    Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 7, 2022
                                   No. 21-30632                           Lyle W. Cayce
                                                                               Clerk

   Teddy Ballard; Rachal Ballard,

                                                            Plaintiffs—Appellees,

                                       versus

   Hilcorp Energy Company; Facilities Automation of
   Lafayette, L.L.C.,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CV-1338


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
                                         I.
                                        A.
          The present matter begins with an allision occurring on July 6, 2019.
   Plaintiffs Teddy Ballard and Rachal Ballard were traveling in their private


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30632         Document: 00516346527              Page: 2       Date Filed: 06/07/2022




                                          No. 21-30632


   watercraft 1 along a navigable inland waterway known as the “Orange Barrel
   Bayou” between the Atchafalaya Basin and Duck Lake in Louisiana. Teddy
   Ballard was piloting the boat, with Rachal Ballard as his passenger, when the
   boat allided with a wellhead owned by Defendant Hilcorp Energy Company
   (“Hilcorp”). Defendant Facilities Automation of Lafayette L.L.C.
   (“Facilities”), was retained by Hilcorp to maintain and inspect the
   navigational aid lights located on Hilcorp’s wellhead.
                                           B.
           On September 19, 2019, the Ballards filed a petition for damages in the
   16th Judicial District Court for the Parish of St. Martin, Louisiana against
   Hilcorp. In their suit, the Ballards asserted claims for serious bodily injury
   and disability, anguish, embarrassment, pain, suffering and mental anguish.
   The Ballards’ petition pleads the right to jury trial. On October 11, 2019,
   Hilcorp timely filed a notice of removal to the United States District Court
   for the Western District of Louisiana on the basis of diversity jurisdiction. 2
   The case was removed on October 15, 2019, under 28 U.S.C. §1447(b).
           Nearly 11 months later on August 25, 2020, Rachal Ballard filed for
   leave to file an amended complaint to add Facilities as a defendant. According
   to Rachal Ballard, she was spurred to add Facilities as a defendant when she
   “learned that the wellhead at issue in this matter . . . was equipped with a
   navigational aid light that was on or near said wellhead. . . . [and that] Hilcorp



           1
            Deposition testimony of Teddy Ballard reveals that the Ballards were traversing
   the waterway in their 16-foot Triton flat-boat, powered by a 90-horsepower outboard, at
   approximately 8:45 PM. Mr. Ballard also revealed that he had never previously driven a
   watercraft on the Orange Barrel Bayou before.
           2
             Hilcorp is incorporated under the laws of the State of Delaware, with its principal
   place of business in Texas. The Ballards are citizens of the State of Louisiana, domiciled in
   St. Mary Parish, Louisiana.




                                                2
Case: 21-30632     Document: 00516346527           Page: 3   Date Filed: 06/07/2022




                                    No. 21-30632


   Energy Company, employed Facilities Automation of Lafayette to inspect
   and/or maintain the navigational aid light for the wellhead at issue.” Hilcorp
   had no objection to the amendment of the complaint at the time the motion
   was filed. Rachal Ballard acknowledged that “adding Facilities Automation
   as a defendant [would] destroy diversity jurisdiction,” however she stated
   that “remand [was] not necessary because [the court] may exercise
   jurisdiction on other grounds . . . . pursuant to 28 U.S.C. § 1333(1).” The
   district court granted the motion to amend the following day.
                                        C.
          On August 17, 2021, the Ballards filed a motion to remand the lawsuit
   to state court, alleging that “[a]t the time the amendment was sought,
   Facilities Automation was described as a domestic limited liability company,
   but the citizenship of its member(s) was unknown and not pled.” However,
   the Ballards claimed that they had since “come to learn” that Facilities was
   a citizen of Louisiana. Accordingly, they asserted there was “no longer
   complete diversity between the parties,” and the court now lacked “subject
   matter jurisdiction,” requiring the mater to “be remanded back to the state
   court.”
          A Magistrate Judge (“MJ”) held a hearing on the motion to remand
   on September 13, 2021. During the hearing the Ballards’ counsel asserted
   that the Ballards were “perfectly happy . . . [proceeding] in federal court,”
   but that the court no longer had jurisdiction. Moreover, counsel
   acknowledged that he had previously erred when he argued that the federal
   court could continue to assert admiralty jurisdiction because “you can’t
   maintain jurisdiction after there’s been destruction of diversity under
   maritime [law].”
          Ultimately, the MJ concluded that “[i]f Plaintiffs continue[d] in their
   jury demand . . . Plaintiffs’ motion [should] be granted and the case be




                                         3
Case: 21-30632      Document: 00516346527           Page: 4     Date Filed: 06/07/2022




                                     No. 21-30632


   remanded to the Sixteenth Judicial District Court for the Parish of St. Martin,
   Louisiana from which it was removed.” Following a hearing on the matter,
   the district court found that “the Court now lack[ed] subject matter
   jurisdiction over Plaintiffs’ claims” and the matter should “be remanded
   back to the state court.” Accordingly, the district court granted the motion
   and remanded the case back to the 16th Judicial District Court for the Parish
   of St. Martin. Hilcorp timely filed its notice of appeal on October 8, 2021.
                                          II.
          The district court’s order remanding this case to state court
   necessitates our court’s consideration of its own jurisdiction over the matter.
   “This Court must examine the basis of its jurisdiction, on its own motion, if
   necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987) (per curiam).
   “[N]o action of the parties can confer subject-matter jurisdiction upon a
   federal court.” Ins. Corp. of Ir. Ltd. v. Compagnie des Bauxites de Guinee, 456
   U.S. 694, 702 (1982). Furthermore, “[s]ubject-matter jurisdiction can never
   be waived or forfeited.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).
          “An order remanding a case to the State court from which it was
   removed is not reviewable on appeal or otherwise, except that an order
   remanding a case to the State court from which it was removed pursuant to
   section 1442 or 1443 of this title shall be reviewable by appeal or otherwise.”
   28 U.S.C. § 1447(d); see also Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286,
   290 (5th Cir. 2020) (en banc) (“[A]n order remanding a case to state court is
   not generally reviewable . . . .”); Grace Ranch, L.L.C. v. BP Am. Prod. Co., 989
   F.3d 301, 310 (5th Cir. 2021) (“Congress has directed that an order
   remanding a case to the State court from which it was removed is not
   reviewable on appeal.” (cleaned up)).
          Hilcorp and Facilities point to a recent Supreme Court decision, BP
   P.L.C. v. Mayor & City Council of Baltimore, which held that appellate review




                                           4
Case: 21-30632      Document: 00516346527          Page: 5   Date Filed: 06/07/2022




                                    No. 21-30632


   of section 1447(d) is available for certain types of remand orders, to suggest
   our court can review the district court’s removal order in this matter. 141 S.
   Ct. 1532 (2021); see also Grace Ranch, 989 F.3d at 310–11. However, the
   exception specified by the Supreme Court in BP was a statutory one relating,
   explicitly, to cases “removed pursuant to section 1442 or 1443.” 28 U.S.C.
   § 1447(d); BP P.L.C., 141 S. Ct. at 1536 (limiting to cases involving removal
   based “on the federal officer removal statute, § 1442, or the civil rights
   removal statute, § 1443”).
          In this case, the Ballards’ suit was removed to federal district court
   solely on the basis of diversity jurisdiction. Because this case was not
   removed pursuant to 28 U.S.C. § 1442 or 28 U.S.C. § 1443, the two narrow,
   statutory exceptions to §1447(d)’s bar on appellate review, this court lacks
   the jurisdiction to review the remand order of the district court.
          Accordingly, we DISMISS this appeal for lack of jurisdiction.




                                          5